DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “pump” and “pipe”; reference character “25” has been used to designate both “fill section” and “second nozzle assembly”; reference character “5” has been used to designate both “first nozzle assembly” and “first inlet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "DRIFT ELMINATOR" have both been used to designate “drift eliminator”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the perforated plate or the series of perforated plates comprises a predetermined number of perforations to optimize the blending of the air to improve thermal efficiency of the WSAC” and “wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation “wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate”.  Applicant’s disclosure states in paragraph [0069] merely “In the embodiment of the present invention having one perforated plate to control the air flow, the air flow can be made variable by exchanging the one perforated plate for another perforated plate having more or less apertures, thus controlling the air flow through the second inlet 21. That is, the WSAC 1 may initially include a first perforated plate having first air flow characteristics through the second inlet 21, and if different air flow 16Attorney Docket No.: 6515-0210PUS1perforated plate having different air flow characteristics from the first perforated plate. For instance, the second perforated plate may have more or less perforations, or have differently sized perforations from the first perforated plate. Further, the first perforated plate may be replaced with any number of perforated plates, each of the perforated plates having different structure and/or shape and different air flow characteristics.”.  It does not appear that Applicant has possession of the second plate(s) that is replacing the first.  Accordingly, claim 21 fails the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “through the perforated plate” following the limitation “a perforated plate or a series of perforated plates”.  Limitation “the perforated plate” does not agree with the option of “a series of perforated plates”.  It is believed that “through the perforated plate” is in error for “through the perforated plate or the series of perforated plates”.  Claims 14-19 are rejected insofar as they are dependent on claim 13 and therefore include the same error(s).  
Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 Claim 20 recites the limitation “the tube bundles”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed to be in error for “the tube bundle”.  Claims 21-22 are rejected insofar as they are dependent on claim 20 and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 12 appears to merely reword what was set forth at the end of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 1, Ge et al. shows a wet surface air cooler (WSAC) (see at least Figure 1), comprising: 
a tube bundle configured to have a process medium flowing therethrough (see at least metal heat exchanger #2); 
a first inlet disposed on a first top surface of the WSAC for introducing air through the tube bundle (see at least Figure 1, first inlet #501; airflow path indicated by right hand arrow); 
a first nozzle assembly positioned adjacent to the first inlet, the first nozzle assembly being configured to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2); 
an outlet disposed on a second top surface of the WSAC spaced from the first top surface of the WSAC in a horizontal direction (see at least Figure 1, outlet above fan #1); 
a fill section spaced from the tube bundle in the horizontal direction and positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a second inlet provided in an outer wall of the WSAC and positioned below the fill section, the second inlet being configured to provide air from outside the WSAC to the fill section (see at least Figure 1, third air inlet #503 beneath PVC filler #3 and configured to provide air to the PVC filler #3 as indicated by the left hand arrow); and 
a fan assembly (see at least Figure 1, fan #1) configured to: 

cause air to flow through the second inlet, to be mixed with the air passing through the tube bundle, into the fill section and out of the outlet (see at least Figure 1, airflow indicated by left hand arrow induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1).
Regarding claim 2, Ge et al. further shows wherein the second top surface of the WSAC is positioned above the first top surface of the WSAC (see at least Figure 1, surface with the outlet above fan #1 is positioned higher than the surface with inlet #501).  
Regarding claim 3, Ge et al. further shows wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 4, Ge et al. further shows further comprising: a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701); and a drift eliminator positioned above the fill section and below the fan assembly, wherein the drift eliminator is configured to capture water droplets to allow the water droplets to fall down to the basin (see at least Figure 1, high-efficiency water collector #4 positioned above PVC filler #3 and below fan #1 configured to collect water).
Regarding claim 5, Ge et al. further shows further comprising: a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701); and a second nozzle assembly positioned below the fan assembly and above the fill section, wherein the second nozzle assembly is configured to spray water over the fill section (see at least Figure 1, second spraying pipe module #702 to spray water over the PVC filler #3), and wherein the fill section is configured to cool water 
Regarding claim 6, Ge et al. further shows wherein the basin is further configured to receive water from the second nozzle assembly (see at least Figure 1, water tray #9 is also beneath second spraying pipe module #702), and wherein the second nozzle assembly extends an entire width of the fill section (see at least Figure 1, second spraying pipe module #702 extends across the width of PVC filler #3).
Regarding claim 10, Ge et al. further shows further comprising at least one plate for adjusting the flow of air through the second inlet (see at least Figures 1 and 2, perforated plate at third air inlet #503: Examiner notes that the presence of the plate and its perforations will adjust the airflow).
Regarding claim 12, Ge et al. further shows wherein the fan assembly is configured to cause air that passes through the tube bundle to be mixed with air passing through the second inlet to increase the cooling capacity of air flowing through the fill section (see at least Figure 1, airflow indicated by left and right hand arrows induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1).

Claim(s) 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 13, Ge et al. shows a wet surface air cooler (WSAC) (see at least Figure 1), comprising: 
a tube bundle configured to have a process medium flowing therethrough (see at least metal heat exchanger #2); 
an inlet disposed on a first top surface of the WSAC for introducing air through the tube bundle (see at least Figure 1, first inlet #501; airflow path indicated by right hand arrow); 

a fill section positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a first nozzle assembly positioned adjacent to the first inlet, the first nozzle assembly being configured to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2); 
a second nozzle assembly positioned below the fan assembly and above the fill section, wherein the second nozzle assembly is configured to spray water over the fill section (see at least Figure 1, second spraying pipe module #702 to spray water over the PVC filler #3);
a perforated plate or a series of perforated plates provided in an outer wall of the WSAC and positioned below the fill section (see at least Figures 1 and 2, perforated plate at third air inlet #503); 
a fan assembly (see at least Figure 1, fan #1) configured to cause air to flow through the inlet (see at least Figure 1, airflow indicated by right hand arrow induced by fan #1) and air to flow through the perforated plate to be mixed together and to flow through the fill section (see at least Figure 1, airflow indicated by left hand arrow induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1); and
a basin configured to receive water sprayed from the first nozzle assembly and the second nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701 and second spraying pipe module #702). 

Regarding claim 14, Ge et al. further shows wherein the second top surface of the WSAC is positioned above the first top surface of the WSAC (see at least Figure 1, surface with the outlet above fan #1 is positioned higher than the surface with inlet #501).  
Regarding claim 15, Ge et al. further shows wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 16, Ge et al. further shows wherein the fill section extends an entire width of the fan assembly (see at least Figure 1, the PVC filler #3 is at least as wide as the section about fan #1), and wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 17, Ge et al. further shows further comprising a drift eliminator positioned above the fill section and below the fan assembly, wherein the drift eliminator is configured to capture water droplets to allow the water droplets to fall down to the basin (see at least Figure 1, high-efficiency water collector #4 positioned above PVC filler #3 and below fan #1 configured to collect water).
Regarding claim 19, Ge et al. further shows wherein the perforated plate or the series of perforated plates comprises a predetermined number of perforations (see at least Figures 1 and 2, perforated plate at third air inlet #503: predetermined number of perforations is inherent to the plate #503) to optimize the blending of the air to improve thermal efficiency of the WSAC (Examiner notes that “to optimize […]” is an intended use recitation: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 20, Ge et al. shows a method of operating a wet surface air cooler (WSAC) (see at least Figure 1; translation page 1, Abstract), the WSAC including: 
a tube bundle (see at least metal heat exchanger #2); 
a first inlet disposed on a first top surface of the WSAC (see at least Figure 1, first inlet #501); 
an outlet disposed on a second top surface of the WSAC spaced from the first top surface of the WSAC in a horizontal direction (see at least Figure 1, outlet above fan #1); 
a fill section positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a first nozzle assembly positioned adjacent to the first inlet (see at least Figure 1, first spraying pipe module #701); 
a second nozzle assembly positioned below the outlet (see at least Figure 1, second spraying pipe module #702); 
a second inlet provided in an outer wall of the WSAC and positioned below the fill section (see at least Figure 1, third air inlet #503); and 
a fan assembly (see at least Figure 1, fan #1), 
the method comprising: flowing process medium through the tube bundles (see at least metal heat exchanger #2: flowing process medium through tube bundles is inherent to heat exchanger #2); 
controlling the first nozzle assembly to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2; translation: spraying or not spraying of the first spraying pipe module is controlled); 

operating the fan assembly to cause air to flow through the first inlet and air to flow through the second inlet to be mixed together and to flow through the fill section (see at least Figure 1, airflow indicated by left and right hand arrows induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1; see also translation: the fan is controlled to operate or not operate to control air flow through the cooler).

Regarding claim 22, Ge et al. shows further comprising: adjusting the speed of the fan assembly to alter the air flow through the WSAC (see at least translation page 6, paragraph starting with “5) the control system […]”: starting the fan adjusts the speed of the fan to alter the air flow through the WSAC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 1 or 5 above, and further in view of Eisenhuth (US 2,625,111).
Regarding claim 7, Ge et al. further discloses further comprising a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is fluidly connected to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702), and 21Attorney Docket No.: 6515-021OPUS1 wherein the pump is configured to pump water from the basin to the first nozzle assembly and to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702 for the purposes of supplying water to the first and second spraying pipe modules).  
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefits of saving space and providing cooling for the pump.  

Regarding claim 9, Gu et al. further discloses further comprising a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9); and a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is configured to pump water from the basin to the first nozzle assembly (see at least Figure 1, pump #8 is connected to the first water spraying pipe module #701 to supply it with water).
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefits of saving space and providing cooling for the pump.  

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 1 or 10 above, and further in view of Bakken et al. (US 5,427,146: cited by Applicant).
Regarding claim 8, Ge et al. further discloses wherein the second inlet comprises:
a first plate (see at least Figures 1 and 2, perforated plate at third air inlet #503).
Ge et al. does not disclose a second plate, and wherein the WSAC further comprises an actuator mechanically attached to the second plate and configured to move the second plate to overlap the first plate to adjust the flow of air through the second inlet.  
Bakken et al. teaches an airflow plate assembly comprising: a first and second plate (see at least Abstract; Figures 2 and 3, plates #10/#20), and further comprising an actuator mechanically attached to the second plate and configured to move the second plate to overlap 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with a second plate, and wherein the WSAC further comprises an actuator mechanically attached to the second plate and configured to move the second plate to overlap the first plate to adjust the flow of air through the second inlet, as taught by Bakken et al., to improve the cooler of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract
Regarding claim 11, Ge et al. does not disclose wherein the at least one plate includes two plates.
Bakken et al. teaches an airflow plate assembly wherein at least one plate includes two plates (see at least Bakken et al. Abstract; Figures 2 and 3, plates #10/#20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the at least one plate of Ge et al. with wherein at least one plate includes two plates, as taught by Bakken et al., to improve the at least one plate of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract).  
Ge et al. as modified by Bakken et al. to include two plates further discloses and wherein at least one aperture is formed in at least one of the two plates for adjusting the flow of air through the second inlet (see at least Figures 1 and 2, perforated plate at third air inlet #503: Examiner notes that the presence of the plate and its perforations will adjust the airflow; Bakken et al. Abstract; Figures 2 and 3, plates #10/#20).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 13 above, and further in view of Eisenhuth (US 2,625,111).
Regarding claim 18, Ge et al. further discloses further comprising a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is fluidly connected to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702), and wherein the pump is configured to pump water from the basin to the first nozzle assembly and to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702 for the purposes of supplying water to the first and second spraying pipe modules).
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefit of saving space and providing cooling for the pump.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 20 above, and further in view of Bakken et al. (US 5,427,146: cited by Applicant).
Regarding claim 21, Ge et al. further discloses wherein the second inlet comprises a first perforated plate (see at least Figures 1 and 2, perforated plate at third air inlet #503).
Ge et al. does not disclose wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate.  
Bakken et al. teaches an airflow plate assembly usable in a plurality of applications (see at least column 2, lines 21-33), the second perforated plate having different air flow characteristics from the first perforated plate (see at least column 2, lines 21-33).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate, as suggested by Bakken et al., to improve the cooler of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure as it teaches features that are not currently explicitly required by Applicant’s claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TAVIA SULLENS/Primary Examiner, Art Unit 3763